Citation Nr: 0025765	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-45 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an ulcer condition.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from October 1944 to 
August 1946, and active air service from January 1950 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO) which 
denied service connection for an ulcer condition.  In July 
2000, the veteran testified at a Board hearing at the RO.


FINDINGS OF FACT

1.  The veteran has provided very credible testimony of in-
service stomach symptoms, and the medical evidence 
establishes that an ulcer condition was manifest to a 
compensable degree within one year of his separation from 
service.

2.  The post-service medical evidence, as well as evidentiary 
statements of the veteran, his family, and private physician, 
reflect a history of continuity of symptomatology and 
treatment for an ulcer condition from the time of his 
separation from service to the present day.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his ulcer condition was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The only service medical records which the RO has obtained 
are reports of medical examination conducted at the time of 
the veteran's separation from service in August 1946 and 
February 1954.  These examination reports contain no notation 
pertaining to the presence of an ulcer.  No additional 
service medical records have apparently been requested by the 
RO or otherwise associated with the claims folder.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA has 
substantively defined its obligation to obtain service 
medical records such that RO adjudicators are required to 
make a supplemental request in situations where records are 
not obtained after one request).  

The post-service medical evidence shows that in January 1955, 
the veteran underwent VA medical examination in connection 
with an application for hospitalization benefits.  On 
examination, he reported a 3-to 4-year history of "nervous 
stomach" which was aggravated by drinking coffee.  He 
further indicated that he had been hospitalized previously in 
September 1954 for treatment of similar symptoms and that an 
upper gastrointestinal (UGI) series conducted during his 
hospitalization revealed an ulcer.  The diagnoses were 
possible gastritis and possible peptic ulcer.  

In December 1995, the veteran filed a claim of service 
connection for an ulcer condition, stating that his ulcers 
had begun in service and had persisted to the present day.  
In January 1996, he outlined in detail both his in-service 
and his post-service medical treatment for ulcers, including 
treatment at VA facilities.  It does not appear that the RO 
attempted to obtain these records.  See McCormick v. Gober, 
No. 98-48 (U.S. Vet. App. Aug. 18, 2000) (holding that VBA 
Letter 20-99-60 is a substantive rule which creates an 
enforceable duty against VA to obtain VA medical records in 
all cases prior to making a determination as to whether a 
claim is well grounded).

On January 1996 VA medical examination the veteran reported a 
history of stomach problems since 1944.  He stated that he 
had an X-ray examination in 1959 and was told that it had 
revealed a chronic duodenal ulcer.  He indicated that he had 
been taking medication such as antacids, Tagamet and Zantac 
since that time.  The diagnostic impressions were chronic 
dyspepsia since 1944 and chronic duodenal ulcer, 
uncomplicated.  The examiner recommended an UGI series.

Thereafter, the veteran submitted private treatment records 
dated from September 1964 showing that he had been 
hospitalized for treatment of a duodenal ulcer.  It is noted 
that at the time of his hospital admission in September 1964, 
he reported a history of upper abdominal, epigastric, and 
periumbilical pain intermittently for the past several years.  

Also submitted by the veteran were June 1996 lay statements 
from his brothers and wife attesting to the fact that he had 
had stomach problems and ulcers since 1954.  

In February 1996, a private physician indicated that the 
veteran had been a patient of his since the early 1960s.  He 
stated that abdominal ultrasounds on several occasions had 
demonstrated duodenal ulcer disease, gastroesophageal reflux 
disease, and esophagitis.

In March 1998 and July 2000, the veteran testified at 
hearings at the RO in support of his claim.  At his hearings, 
he again outlined in detail his in-service stomach symptoms 
and the treatment he received.  He also described his post-
service symptoms and medical treatment, including a period of 
hospitalization in September 1954 when he reported he was 
diagnosed with an ulcer.  He indicated that he had attempted 
to obtain these records, but that his treating physicians 
were deceased.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including peptic ulcer disease) become manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

On close review of the evidence of record, the Board believes 
that service connection for an ulcer condition is warranted.  
Although the veteran's complete service medical records have 
not been associated with the claims folder, he provided 
consistent, detailed, and extremely credible testimony 
regarding his in-service stomach symptoms and subsequent 
treatment therefor.  

Moreover, the post-service medical records show that in 
January 1955, well within the applicable presumptive period, 
the veteran exhibited continued symptoms consistent with 
ulcer disease, leading to an impression of possible peptic 
ulcer.  Based on this medical record, as well as the 
veteran's very credible testimony regarding his September 
1954 period of hospitalization, his ulcer condition was 
manifest to a compensable degree within the applicable 
presumptive period.  See 38 C.F.R. § 4.114, Diagnostic Code 
7304.  Thus, resolving the benefit of the doubt in his favor, 
the Board concludes that an ulcer condition was incurred 
during his active military service.  38 C.F.R. § 3.307(c).

The Board also observes that the post-service medical 
records, the evidentiary assertions of the veteran, and those 
of his brothers and spouse, clearly indicate that he has 
continued to experience a chronic ulcer condition since 1955.  
Given his credibility, the Board places great probative 
weight on his evidentiary assertions.  Although the veteran 
and his family do not possess the requisite medical expertise 
to diagnose or link his current ulcer condition to his 
service (or to his reported symptoms), they can provide 
probative evidence as to symptomatology sufficient to 
establish service connection.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991). 

Additionally, the Board notes that the veteran's lay 
statements and those of his family are supported by the 
medical evidence of record, including the February 1996 
letter from his private physician confirming treatment for 
duodenal ulcer disease since the 1960s, and the January 1996 
VA medical examination report showing diagnoses of chronic 
dyspepsia since 1944 and chronic duodenal ulcer.  

Thus, in light of the veteran's statements, the medical 
record showing a diagnosis of possible peptic ulcer in 1955, 
and medical and lay evidence of continuity of ulcer symptoms 
and treatment after service separation, the Board finds that 
the evidence in this case is at least in relative equipoise; 
thus, the veteran prevails as regards his claim of service 
connection for an ulcer condition.  Gilbert, supra.  


ORDER

Service connection for an ulcer condition is granted.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

